    Case 1:21-cv-00027-MMB Document 44   Filed 09/07/21   Page 1 of 46




 IN THE UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE:          THE HONORABLE M. MILLER BAKER, JUDGE

                                    )
NORTH AMERICAN INTERPIPE,           )
INC.,                               )
                                    )
    Plaintiff,                      )
                                    )
    v.                              )    Court No. 20-03825
                                    )
                                    )
UNITED STATES,                      )
                                    )
    Defendant.                      )
                                    )
                                    )

                                    )
EVRAZ INC NA. AND                   )
EVRAZ INC NA. CANADA,               )
                                    )
    Plaintiffs,                     )
                                    )
    v.                              )    Court No. 20-03869
                                    )
                                    )
UNITED STATES,                      )
                                    )
    Defendant.                      )
                                    )
   Case 1:21-cv-00027-MMB Document 44   Filed 09/07/21   Page 2 of 46




                                   )
ALLEGHENY TECHNOLOGIES             )
INCORPORATED and                   )
ALLEGHENY & TSINGSHAN              )
STAINLESS, LLC,                    )
                                   )
    Plaintiffs,                    )
                                   )
    v.                             )    Court No. 20-03923
                                   )
                                   )
UNITED STATES,                     )
                                   )
    Defendant.                     )
                                   )


                                   )
AM/NS CALVERT LLC,                 )
                                   )
    Plaintiff,                     )
                                   )
    v.                             )    Court No. 21-00005
                                   )
UNITED STATES,                     )
                                   )
    Defendant.                     )
                                   )
                                   )
    Case 1:21-cv-00027-MMB Document 44   Filed 09/07/21   Page 3 of 46




                                    )
CALIFORNIA STEEL                    )
INDUSTRIES, INC.,                   )
                                    )
    Plaintiff,                      )
                                    )
    v.                              )    Court No. 21-00015
                                    )
UNITED STATES,                      )
                                    )
    Defendant.                      )
                                    )
                                    )

                                    )
VALBRUNA SLATER STAINLESS,          )
INC.,                               )
                                    )
    Plaintiff,                      )
                                    )
    v.                              )    Court No. 21-00027
                                    )
UNITED STATES,                      )
                                    )
    Defendant.                      )
                                    )


      DEFENDANT’S CONSOLIDATED REPLY TO
     PLAINTIFFS’ RESPONSES IN OPPOSITION TO
   DEFENDANT’S MOTION FOR VOLUNTARY REMAND

                               BRIAN M. BOYNTON
                               Acting Assistant Attorney General

                               JEANNE E. DAVIDSON
                               Director
      Case 1:21-cv-00027-MMB Document 44   Filed 09/07/21   Page 4 of 46




                                 TARA K. HOGAN
                                 Assistant Director

OF COUNSEL:                      STEPHEN C. TOSINI
                                 MEEN GEU OH
Kimberly Hsu                     Senior Trial Counsel
Office of Chief Counsel for      JOSHUA E. KURLAND
Industry and Security            ANN C. MOTTO
Department of Commerce           KYLE S. BECKRICH
                                 Trial Attorneys
                                 Department of Justice
                                 Civil Division
                                 Commercial Litigation Branch
                                 P.O. Box 480, Ben Franklin Station
                                 Washington, D.C. 20044

September 7, 2021                Attorneys for Defendant
        Case 1:21-cv-00027-MMB Document 44                     Filed 09/07/21       Page 5 of 46




                                  TABLE OF CONTENTS

                                                                                                     Page
TABLE OF AUTHORITIES.................................................................... iii
GLOSSARY............................................................................................. vi

ARGUMENT. ........................................................................................... 4
        I.      Responses To The Issues Raised In The Court’s August 17
                Order ...................................................................................... 4

               A.       The Defendant Does Not Join In The Requests For
                        Court-Annexed Mediation ............................................ 5

               B.       The Court Lacks The Power To Order Reliquidation Of
                        Liquidated Entries In These Cases .............................. 6
               C.       The Defendant Is Not Opposed To Ensuring That
                        There Is A Live Case Or Controversy Prior To The
                        Court Resolving Our Pending Remand Requests....... 18
        II.     Remand Is Warranted, Notwithstanding The Alleged
                Concerns Raised By Plaintiffs ............................................. 21

               A.       Remand Is Appropriate Prior To Briefing The Merits
                        Of The Case................................................................. 22

               B.       Remand Will Resolve Any Issues Relating To Ex
                        Parte Communications And The Completeness Of The
                        Record ......................................................................... 25
               C.       Commerce Does Not Intend To Solicit New
                        Information From The Parties And Intends That The
                        Remand Procedure Be Governed By The Applicable
                        Regulations ................................................................. 28

               D.       Commerce Will Afford The Parties The Opportunity To
                        Resolve Issues Related To HTS Codes........................ 30


                                                     i
        Case 1:21-cv-00027-MMB Document 44                Filed 09/07/21     Page 6 of 46




               E.      The Length Of Time For The Proposed Remand Is Both
                       Necessary And Appropriate........................................ 34

CONCLUSION....................................................................................... 35




                                                ii
        Case 1:21-cv-00027-MMB Document 44                   Filed 09/07/21      Page 7 of 46




                              TABLE OF AUTHORITIES
Cases ............................................................................................Page(s)
Am. Signature, Inc. v. United States,
 598 F.3d 816 (Fed. Cir. 2010) ........................................................... 11
Bender v. Williamsport Area Sch. Dist.,
  475 U.S. 534 (1986) ..................................................................... 20-21
Citizens Against Pellissippi Parkway Extension, Inc. v. Mineta,
  375 F.3d 412 (6th Cir. 2004) .................................................. 27-28, 31
County of Los Angeles v. Shalala,
  192 F.3d 1005 (D.C. Cir. 1999) ......................................................... 14
CSC Sugar LLC v. United States,
  461 F. Supp. 3d 1352 (Ct. Int’l Trade 2020) ..................................... 26
CSC Sugar LLC v. United States,
  2021 U.S. App. LEXIS 21223 (Fed. Cir. July 19, 2021) .................... 26
Ethyl Corp. v. Browner,
  989 F.2d 522 (D.C. Cir. 1993) ........................................................... 23
Fengchi Imp. & Exp. Co. v. United States,
  98 F. Supp. 3d 1309 (Ct. Int’l Trade 2015) ....................................... 33
Fla Power & Light Co. v. Lorion,
  470 U.S. 729 (1984) ..................................................................... 14, 22
Hung Vuong Corp. v. United States,
 483 F Supp. 3d 1321 (Ct. Int’l Trade 2020) .......................... 26, 27, 28
JSW Steel, Inc. v. United States,
  466 F. Supp. 3d 1320 (Ct. Int’l Trade 2020) ......................... 24, 25, 31
Knox v. Serv. Employees,
  567 U.S. 298 (2012) ........................................................................... 19
Lujan v. Nat’l Wildlife Fed'n,
  497 U.S. 871 (1990) ........................................................................... 23


                                                  iii
        Case 1:21-cv-00027-MMB Document 44                   Filed 09/07/21      Page 8 of 46




Nippon Steel Corp. v. United States,
  219 F.3d 1348 (Fed. Cir. 2000) .......................................................... 32
NTN Bearing Corp. of Am. v. United States,
 132 F. Supp. 2d 1102 (Ct. Int’l Trade 2001) ..................................... 29
Palisades Gen. Hosp., Inc. v. Leavitt,
  426 F.3d 400 (D.C. Cir. 2005) ........................................................... 15
PATCO v. Fed. Labor Relations Auth.,
  685 F.2d 547 (D.C. Cir. 1982) ........................................................... 26
Shakeproof Assembly Components Div. of Ill. Tool Works, Inc. v. United
States,
  412 F. Supp. 2d 1330 (Ct. Int’l Trade 2005) ..................................... 21
Shinyei Corp. of Am. v. United States,
  355 F.3d 1297 (Fed. Cir. 2004) .......................................................... 10
SKF USA Inc. v. United States,
  254 F.3d 1022 (Fed. Cir. 2001) .................................................... 23, 25
Zenith Radio Corp. v. United States,
  710 F.2d 806 (Fed. Cir. 1983) ................................................... 8, 9, 11
Sumecht NA, Inc. v. United States,
  923 F.3d 1340 (Fed. Cir. 2019) .......................................................... 11
Ugine and Alz Belgium v. United States,
 452 F.3d 1289 (Fed. Cir. 2006) .......................................................... 11

Statutes
5 U.S.C. § 704 ........................................................................................ 13
5 U.S.C. § 706 ........................................................................................ 13
19 U.S.C. § 1504 ...................................................................................... 7
19 U.S.C. § 1500 ...................................................................................... 7
19 U.S.C. § 1505 ...................................................................................... 7
19 U.S.C. § 1514 .................................................................................. 7, 8

                                                   iv
        Case 1:21-cv-00027-MMB Document 44                   Filed 09/07/21      Page 9 of 46




19 U.S.C. § 1516a .................................................................................... 9
19 U.S.C. § 1675 .................................................................................... 10
28 U.S.C. § 1581 ................................................................................ 8, 13
28 U.S.C. § 2636 ...................................................................................... 8
28 U.S.C. § 2640 .................................................................................... 13

Rules
USCIT Rule 7 .......................................................................................... 3
USCIT Rule 16.1 ..................................................................................... 5

Other
15 C.F.R. Pt. 705 ....................................................................... 15, 16, 17
15 C.F.R. pt. 705 ................................................................................... 29
19 C.F.R. § 159.1 ..................................................................................... 7




                                                   v
     Case 1:21-cv-00027-MMB Document 44   Filed 09/07/21   Page 10 of 46




                              GLOSSARY

NAI: North American Interpipe, Inc.

CSI: California Steel Industries, Inc.

CBP: United States Customs and Border Protection

HTSUS: Harmonized Tariff Schedule of the United States




                                    vi
   Case 1:21-cv-00027-MMB Document 44   Filed 09/07/21   Page 11 of 46




 IN THE UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE:          THE HONORABLE M. MILLER BAKER, JUDGE

                                    )
NORTH AMERICAN INTERPIPE,           )
INC.,                               )
                                    )
    Plaintiff,                      )
                                    )
    v.                              )   Court No. 20-03825
                                    )
                                    )
UNITED STATES,                      )
                                    )
    Defendant.                      )
                                    )
                                    )

                                    )
EVRAZ INC NA. AND                   )
EVRAZ INC NA. CANADA,               )
                                    )
    Plaintiffs,                     )
                                    )
    v.                              )   Court No. 20-03869
                                    )
                                    )
UNITED STATES,                      )
                                    )
    Defendant.                      )
                                    )
   Case 1:21-cv-00027-MMB Document 44   Filed 09/07/21   Page 12 of 46




                                    )
ALLEGHENY TECHNOLOGIES              )
INCORPORATED and                    )
ALLEGHENY & TSINGSHAN               )
STAINLESS, LLC,                     )
                                    )
    Plaintiffs,                     )
                                    )
    v.                              )   Court No. 20-03923
                                    )
                                    )
UNITED STATES,                      )
                                    )
    Defendant.                      )
                                    )


                                    )
AM/NS CALVERT LLC,                  )
                                    )
    Plaintiff,                      )
                                    )
    v.                              )   Court No. 21-00005
                                    )
UNITED STATES,                      )
                                    )
    Defendant.                      )
                                    )
                                    )




                                2
     Case 1:21-cv-00027-MMB Document 44     Filed 09/07/21   Page 13 of 46




                                        )
 CALIFORNIA STEEL                       )
 INDUSTRIES, INC.,                      )
                                        )
      Plaintiff,                        )
                                        )
      v.                                )   Court No. 21-00015
                                        )
 UNITED STATES,                         )
                                        )
      Defendant.                        )
                                        )
                                        )

                                        )
VALBRUNA SLATER STAINLESS,              )
INC.,                                   )
                                        )
      Plaintiff,                        )
                                        )
      v.                                )   Court No. 21-00027
                                        )
UNITED STATES,                          )
                                        )
      Defendant.                        )
                                        )


          DEFENDANT’S CONSOLIDATED REPLY TO
         PLAINTIFFS’ RESPONSES IN OPPOSITION TO
       DEFENDANT’S MOTION FOR VOLUNTARY REMAND

     Pursuant to the Court’s August 17, 2021 order and Rule 7(d) of the

Rules of this Court, defendant, the United States, respectfully submits

this consolidated reply for each of the above-captioned cases. In this


                                    3
     Case 1:21-cv-00027-MMB Document 44    Filed 09/07/21   Page 14 of 46




reply, we address each issue raised by the Court in its August 17 order,

as well as the issues raised by the plaintiffs in their responses to our

motions to remand. 1

                              ARGUMENT

I.   Responses To The Issues Raised In The Court’s August 17 Order

     In its August 17 order, the Court directed that we address, at a

minimum: (1) our position on the request for court-annexed mediation;

(2) our unequivocal position as to whether the Court lacks the power to

grant relief as to liquidated entries; and (3) our position as to why

voluntary remand is appropriate as to liquidated entries, if in fact we

contend that the Court lacks power to grant relief as to those entries.

We address each of those issues below.




     1   Unless otherwise specified, we reply to the arguments made in
the three response briefs, collectively. When referring to arguments
particular to one response brief, we cite to the response brief of North
American Interpipe, Inc. (NAI), Evraz Inc. NA, and Valbruna Slater
Stainless, Inc. (Valbruna) as NAI, Evraz, Valbruna Resp., the response
brief of AM/NS Calvert LLC as Calvert Resp., and the response brief of
California Steel Industries, Inc. (CSI) and Allegheny Technologies Inc.
as CSI, Allegheny Resp.
                                     4
     Case 1:21-cv-00027-MMB Document 44   Filed 09/07/21   Page 15 of 46




     A.    The Defendant Does Not Join In The Requests For Court-
           Annexed Mediation

     In plaintiff’s response brief in AM/NS Calvert LLC v. United

States, No. 21-00005 (Ct. Int’l Trade), AM/NS Calvert requested that

the Court order court-annexed mediation pursuant to Rule 16.1 of this

Court’s rules. Calvert Resp. at 33-34. On August 27, 2021, the

remaining five plaintiffs joined in AM/NS Calvert’s request. After

evaluating whether mediation is appropriate, we have decided to not

join in the requests.

     Although most plaintiffs have not shared with us what outcome

they hope to achieve through mediation, it is our understanding that at

least some importers desire a monetary payment in lieu of a granted

exclusion. Mediation would be unwieldy, given the high number of

exclusions at issue in these six cases, each of which has a unique factual

administrative record. Further, even if plaintiffs intend to use

mediation to narrow the issues presented or reach agreement upon

remand procedures, we believe that these cases present important legal




                                    5
     Case 1:21-cv-00027-MMB Document 44    Filed 09/07/21   Page 16 of 46




issues that warrant resolution through court proceedings that are

transparent and public.

     Should the Court refer these matters for mediation, however, we

will participate in good faith.

     B.    The Court Lacks The Power To Order Reliquidation Of
           Liquidated Entries In These Cases

     In light of the concern raised by the plaintiffs about the United

States taking a position that the remedy of a refund of duties for entries

that have already liquidated may not be available in these cases, the

Court ordered that we provide an “unequivocal position as to whether

the court lacks the power to grant relief as to liquidated entries.”

     As we set forth in litigation related to the Section 301 trade

program, see In re Section 301 Cases, No. 21-00052 (Ct. Int’l Trade), our

position is that the remedy of reliquidation is not available in these case

under the relevant statutory framework.

     When goods are imported into the United States, U.S. Customs

and Border Protection (CBP) is obligated to “fix the final amount of duty

to be paid on such merchandise and determine any increased or

additional duties, taxes, and fees due[.]” 19 U.S.C. § 1500(c). CBP

calculates the “final computation or ascertainment of duties” through a
                                     6
     Case 1:21-cv-00027-MMB Document 44    Filed 09/07/21   Page 17 of 46




process called “liquidation.” See 19 U.S.C. § 1500(d) (requiring that

CBP “liquidate the entry” in accordance with regulations); 19 C.F.R.

§ 159.1 (defining “liquidation as “the final computation or

ascertainment of duties on entries for consumption or drawback

entries.”). Unless liquidation is extended under 19 U.S.C. § 1505(b), or

suspended pursuant to statute or court order, CBP is generally required

to liquidate within one year of the date of the entry. See 19 U.S.C.

§ 1504(a)(1). To the extent CBP errs in its computation or

ascertainment of duties, Congress provided a remedy. Specifically,

importers may file an administrative protest within 180 days of the

liquidation. 19 U.S.C. § 1514(c)(3). Section 1514(a) broadly describes

the types of matters that may be protested, but once an entry has

liquidated, the statute provides that it

     shall be final and conclusive upon all persons (including
     the United States and any officer thereof) unless a protest is
     filed in accordance with this section, or unless a civil action
     contesting the denial of a protest, in whole or in part, is
     commenced in the United States Court of International
     Trade in accordance with chapter 169 of title 28 within the
     time prescribed by section 2636 of that title.




                                    7
     Case 1:21-cv-00027-MMB Document 44    Filed 09/07/21   Page 18 of 46




See 19 U.S.C. § 1514(a) (emphasis added). If CBP agrees with the

importer, CBP will correct the error by granting the protest and

reliquidating the entry.

     If CBP denies the protest, in whole or in part, an importer may

commence a civil action within 180 days from the mailing of the notice

of the denial. 28 U.S.C. § 2636(a)(1). If the importer prevails in its

challenge, the trial court has the authority to correct any errors by

ordering, in part, the reliquidation of entries. If, however, an importer

does nothing to challenge a liquidation, it becomes “final and

conclusive” 180 days from the date of liquidation. 19 U.S.C. § 1514(a).

Once a liquidation becomes final and conclusive, generally neither CBP

nor the Courts may alter or set aside the transaction, including the

assessment of duties.

     Federal Circuit authority demonstrates that the rule of finality of

liquidations is not limited to Customs decisions that can be protested

pursuant to 19 U.S.C. § 1514(a). Specifically, in Zenith Radio Corp. v.

United States, 710 F.2d 806 (Fed. Cir. 1983), the Federal Circuit

analyzed the availability of reliquidation in an action brought pursuant

to 28 U.S.C. § 1581(c) to challenge a determination by Commerce. The


                                    8
     Case 1:21-cv-00027-MMB Document 44    Filed 09/07/21   Page 19 of 46




Court found that 19 U.S.C. § 1516a, the statute governing judicial

review in countervailing duty and antidumping duty proceedings,

authorizes it “to enjoin liquidation of entries pending the court’s

decision.” Zenith, 710 F.2d at 811 (citing 19 U.S.C. § 1516a(c)(2)).

However, “[t]he statutory scheme has no provision permitting

reliquidation in this case or imposition of higher dumping duties after

liquidation.” Id. at 810. Thus, “[o]nce liquidation occurs, a subsequent

decision by the trial court on the merits of [a claimant’s] challenge can

have no effect on the dumping duties assessed on entries . . . .” Id.

Zenith shows that, in the absence of an injunction enjoining liquidation,

an entry will liquidate in the normal administrative course and that

liquidation will become final and conclusive. Moreover, since Zenith

involved an action brought pursuant to section 1581(c), its holding

demonstrates that the rule of finality is not limited to liquidations that

are protestable in accordance with section 1581(a). If reliquidation is

not available upon a successful challenge under section 1581(c), Zenith

indicates that reliquidation should not be available upon a successful

challenge under section 1581(i) either.




                                     9
     Case 1:21-cv-00027-MMB Document 44    Filed 09/07/21   Page 20 of 46




     Nevertheless, the Court in Shinyei Corp. of Am. v. United States,

355 F.3d 1297 (Fed. Cir. 2004) rejected the Government’s reliance on

the rule of finality, as applied to actions brought under section 1581(i)

and the Administrative Procedure Act (APA) alleging a violation of 19

U.S.C. § 1675(a)(2)(C). In Shinyei, CBP liquidated entries in violation

of a final court judgment, based upon inadvertently erroneous

instructions from Commerce. The Court explained that section 1514(a)

“is fairly construed to prohibit a challenge to ‘decisions’ of the Customs

Service ‘as to’ liquidation outside the protest provisions of section

1514(a).” Shinyei, 355 F.3d at 1311. “It is not, however, fairly

construed to prohibit reliquidation in all cases, particularly when the

alleged error is with Commerce instructions . . . , not ‘decisions of the

Customs Service’ as to liquidation.” Id.

     We have recognized that Shinyei is binding precedent, and

therefore, we have relied on its holding in defending against certain

requests to suspend the liquidation of entries. However, as explained in

the Section 301 litigation, we have recently taken a close look at the




                                    10
     Case 1:21-cv-00027-MMB Document 44    Filed 09/07/21   Page 21 of 46




holding in Shinyei and the Federal Circuit’s subsequent decisions, 2

particularly in light of Shinyei’s apparent conflict with Zenith. In light

of these cases, the relief in Shinyei could be seen as necessary to protect

a judgment of this Court, rather than authority for reliquidation as a

garden variety remedy in any case brought pursuant to section 1581(i).

Regardless, it is our position that reliquidation is generally not

available as a remedy under the relevant statutory framework, and that

Shinyei conflicts with the Federal Circuit’s holding in Zenith. See

Zenith, 710 F.2d at 810 (in the absence of a statutory provision

permitting reliquidation, “[o]nce liquidation occurs, a subsequent

decision by the trial court on the merits of [a claimant’s] challenge can

have no effect on the dumping duties assessed on entries . . . .”).

     Fundamentally, however, the Court need not necessarily resolve

the full extent of its power to order reliquidation in deciding our

motions for remand. Even assuming that the Court’s powers extend to




     2  In particular, at least three Federal Circuit decisions cast
uncertainty as to the applicability of Shinyei beyond the specific facts of
that case: Ugine and Alz Belgium v. United States, 452 F.3d 1289 (Fed.
Cir. 2006); Am. Signature, Inc. v. United States, 598 F.3d 816 (Fed. Cir.
2010); and Sumecht NA, Inc. v. United States, 923 F.3d 1340 (Fed. Cir.
2019).
                                     11
     Case 1:21-cv-00027-MMB Document 44    Filed 09/07/21   Page 22 of 46




ordering reliquidation in section 1581(i) cases, reliquidation of

liquidated entries is not the appropriate or available remedy in these

cases, for at least two reasons.

     First, when delegating authority to Commerce to grant exclusions

for Section 232 tariffs, the President did not contemplate that

exclusions would apply to liquidated entries of merchandise. On August

29, 2018, the President clarified that granted exclusions would apply

only to those entries for which liquidation is not final. The President

amended Proclamation 9705, clause 3 (as amended by Proclamation

9711) with the following:

     If the Secretary determines that a particular steel article
     should be excluded, the Secretary shall publicly post such
     determination and notify U.S. Customs and Border
     Protection (CBP) of the Department of Homeland Security
     concerning such article so that it will be excluded from the
     duties described in clause 2 of this proclamation. For
     merchandise entered for consumption, or withdrawn from
     warehouse for consumption, on or after the date the duty
     established under this proclamation is effective and with
     respect to which liquidation is not final, such relief
     shall be retroactive to the date the request for relief was
     accepted by the Department of Commerce.

Proclamation 9777, Adjusting Imports of Steel Into the United States, 83

Fed. Reg. 45,025 (Aug. 29, 2018) (Proclamation 9777) (emphasis added).

Thus, ordering reliquidation to apply a granted exclusion to an already-
                                    12
     Case 1:21-cv-00027-MMB Document 44     Filed 09/07/21   Page 23 of 46




liquidated entry would run counter to the scope of the President’s

proclamation authorizing exclusions from the tariffs. It would be

incongruous for some importers to be able to apply their exclusions to

entries that they previously allowed to liquidate simply because they

obtained their exclusion following judicial review.

     Second, and perhaps most fundamentally, reliquidation as a

remedy is inconsistent with the type of challenge that the plaintiffs

have brought. Plaintiffs have asserted claims based upon the APA,

resting upon this Court’s 28 U.S.C. § 1581(i) jurisdiction, challenging

the Department of Commerce’s decisions to deny exclusion requests.

Thus, the “final agency action,” 5 U.S.C. § 704, is Commerce’s exclusion

denials. When agency action is challenged, the Court may “set aside

agency action . . . [that is] arbitrary, capricious, an abuse of discretion,

or otherwise not in accordance with law.” 28 U.S.C. § 2640(e)

(incorporating the standard of review set forth in 5 U.S.C. § 706).

     Congress ensured that the Court of International Trade possesses

authority in appropriate contexts to provide any remedy that a district

court could provide. But Congress also limited the use of particular

remedies in specific categories of cases. As relevant here, Congress


                                     13
     Case 1:21-cv-00027-MMB Document 44    Filed 09/07/21   Page 24 of 46




limited the relief available when the Court exercises jurisdiction under

section 1581(i) to the types of relief available under the APA.

     When the Court finds that agency action does not comport with

law, the “normal remedy” is to “set aside” the final agency action being

challenged and to remand to the agency so that it may proceed to act in

compliance with law. See County of Los Angeles v. Shalala, 192 F.3d

1005, 1011 (D.C. Cir. 1999) (“[W]hen a court reviewing agency action

determines that an agency made an error of law, the court’s inquiry is

at an end: the case must be remanded to the agency for further action

consistent with the corrected legal standards.” (internal quotation

omitted)); see generally Fla Power & Light Co. v. Lorion, 470 U.S. 729,

744 (1984).

     If the Court finds that remand redetermination is not arbitrary,

capricious, or not in accordance with law, it will sustain that

redetermination and enter judgment. Thus, should Commerce grant an

exclusion (either as a result of a determination made after voluntary

remand or in compliance with a court order), the result is a revised

agency action: the grant of an exclusion. Either way, the Court’s role is

at an end in this matter once it determines that the agency action


                                    14
     Case 1:21-cv-00027-MMB Document 44    Filed 09/07/21   Page 25 of 46




comports with the APA’s standard of review. See Palisades Gen. Hosp.,

Inc. v. Leavitt, 426 F.3d 400, 403 (D.C. Cir. 2005) (rejecting availability

of “make-whole” relief in an APA challenge).

     Moreover, obtaining an exclusion does not automatically result in

a refund of duties previously paid. A brief summary of the exclusion

process demonstrates this point. Once Commerce approves an

exclusion, it assigns the approved exclusion a product exclusion

number. That exclusion will be effective five business days after the

posting of the grant of the exclusion. 15 C.F.R. Pt. 705, Supp. 1 at (f)(2).

On that date, the requester will be able “to rely” upon the approved

exclusion request. Id. Exclusions are generally approved for one year

from the date Commerce accepted the request. Id.

     Importers are required to “provide any information that may be

required, and in such form, as is deemed necessary by CBP in order to

permit the administration of” exclusions. Proclamation 9705, Annex

(U.S. Note 16(d)). The importer must then provide certain required

information to CBP. Specifically, it must submit the company’s name,

address and importer of record number, and the associated product

exclusion number, to a certain email address. See U.S. Customs and


                                    15
     Case 1:21-cv-00027-MMB Document 44    Filed 09/07/21   Page 26 of 46




Border Protection, Cargo Systems Messaging Service, CSMS #18-000378

– UPDATE: Submitting Imports of Products Excluded from Duties on

Imports of Steel or Aluminum (June 12, 2018).

     That information must be provided to CBP before the importer

files entries using the exclusion number “in order to activate the

approved product exclusion number in the Automated Commercial

Environment (ACE).” CSMS No. 39633923. If an importer requests an

administrative refund for previous imports of duty-excluded products

granted by Commerce, CBP directs that “importers may file a Post

Summary Correction (PSC) and provide the product exclusion number

in the Importer Additional Declaration Field. If the entry has already

liquidated, importers may protest the liquidation” if the time for filing

such a protest has not expired. Id. Once an importer has associated

entries with a product exclusion number, CBP must still evaluate

whether the specific entered merchandise is covered by the particular

exclusion that was determined and announced by Commerce.

Specifically, CBP must evaluate whether the entered the merchandise

is precisely the same as the merchandise that is described in the

exclusion that Commerce determined and announced.


                                    16
     Case 1:21-cv-00027-MMB Document 44     Filed 09/07/21   Page 27 of 46




     Commerce has no role in determining when an exclusion applies

in the assessment, collection, or refund of duties to particular entries.

That role belongs to CBP. Thus, reliquidation of specific entries does

not result from Commerce’s action of approving or denying an exclusion,

but rather from CBP’s subsequent decision with respect to the

application of the exclusion to the merchandise in the entries.

     The relevant regulation covering exclusion requests confirms that

CBP, not Commerce, is responsible for refunding duties: “The U.S.

Department of Commerce does not provide refunds on tariffs. Any

questions on the refund of duties should be directed to CBP.” 15 C.F.R.

Pt. 705 Supp. 1(h)(2)(iii)(B) (effective Sept. 11, 2018).

     This point was underscored in a recent decision by another judge

of this Court. See Voestalpine USA Corp. v. United States, No. 20-

03829, slip. op. at 25 (Ct. Int’l Trade Aug. 26, 2021). In Voestalpine,

another case challenging a Section 232 exclusion decision, the Court

held that whether reliquidation is available is a case-specific

determination. Id. In that case, Commerce had corrected what

plaintiffs characterized as an invalid exclusion. Nonetheless, the

plaintiffs sought an order reliquidating entries. Because Commerce had


                                     17
     Case 1:21-cv-00027-MMB Document 44     Filed 09/07/21   Page 28 of 46




given plaintiffs all the relief that Commerce could give under its

authority, the Court dismissed the case as moot. The Court held that

the plaintiffs did not show that, even if reliquidation is within the

Court’s authority to order, it was an appropriate remedy in this case.

So too here, consistent with Voestalpine, reliquidation of liquidated

entries is not an appropriate remedy if plaintiffs prevail on the merits

and Commerce grants an exclusion. See id.

     C.    The Defendant Is Not Opposed To Ensuring That There Is A
           Live Case Or Controversy Prior To The Court Resolving Our
           Pending Remand Requests

     Each plaintiff contends that the Court should not remand their

case back to Commerce until the issue related to the Court’s power to

grant relief as to liquidated entries is resolved. The Court ordered the

Government to respond to this argument in our reply and explain why

remand is appropriate if our position is that the Court cannot grant

relief as to the liquidated entries.

     As a preliminary matter, the Court may never be required to

address this issue of the availability of reliquidation, because it may

only be relevant if the Court ultimately rules against the government

on the merits.


                                       18
     Case 1:21-cv-00027-MMB Document 44    Filed 09/07/21   Page 29 of 46




     Mootness occurs “when it is impossible for a court to grant any

effectual relief whatsoever to the prevailing party.” Knox v. Serv.

Employees, 567 U.S. 298, 307 (2012) (internal quotations omitted).

To our knowledge, no plaintiff has taken the position that all of its

requested relief would be denied if the Government prevails on this

issue. Each plaintiff’s prayer for relief includes a request for a finding

that Commerce acted contrary to law and an order directing Commerce

to grant the challenged exclusion. This Court may still order

Commerce’s exclusion decisions to be set aside, or could sustain the

grant of an exclusion on remand. Indeed, that is the scope of the

remedy available. Such relief – a granted exclusion – would

substantively change the legal relationship between the requestors and

Commerce.

      Further, only CSI and AM/NS Calvert have asserted that all of

their entries that would be potentially covered by a granted exclusion

have liquidated. CSI, Allegheny Resp. at 13; Calvert Resp. at 8. To be

clear, the defendant does not possess the information to know whether

any particular plaintiff has any entries that would be covered by a

granted exclusion, or the liquidation status of those entries. That is


                                    19
     Case 1:21-cv-00027-MMB Document 44     Filed 09/07/21   Page 30 of 46




because, as we explained above, there are still additional steps that an

importer must take to apply an exclusion to any particular unliquidated

entry, and CBP would still need to examine each identified entry to

ensure that the claimed exclusion applies. At this point, we must rely

upon the importers’ representations about the entries it would seek to

apply exclusions against and the liquidation status of those entries.

     We acknowledge, however, that we are not aware of what real-

world value or practical benefit a plaintiff might derive from a granted

exclusion, in the absence of any unliquidated entries that an importer

could seek to apply the exclusion against. Indeed, AM/NS Calvert

comes the closest to conceding that its case would likely be moot if

reliquidation is not available. Calvert Resp. at 13. Insofar as there is

at least one unliquidated entry that an importer could seek to apply a

granted exclusion for, however, there is still practical relief that the

court’s decision could offer, even under plaintiffs’ theory.

     Nonetheless, at least some plaintiffs appear to have called this

Court’s jurisdiction into question by conceding that liquidation may

have rendered their claims moot. This Court must assure itself of

jurisdiction over these cases. See Bender v. Williamsport Area Sch.


                                     20
      Case 1:21-cv-00027-MMB Document 44   Filed 09/07/21   Page 31 of 46




Dist., 475 U.S. 534, 541 (1986). Further, the plaintiffs’ identification of

the unliquidated entries against which it would seek to apply an

exclusion to could significantly narrow our proposed remand, which

would save the limited resources of the parties and the Court. We,

therefore, do not oppose the Court ensuring that there is a live case or

controversy prior to resolution of our pending motions, so that remand

would still promote final resolution of these cases. See Shakeproof

Assembly Components Div. of Ill. Tool Works, Inc. v. United States, 412

F. Supp. 2d 1330, 1337 (Ct. Int’l Trade 2005).

II.   Remand Is Warranted, Notwithstanding The Alleged Concerns
      Raised By Plaintiffs

      Plaintiffs, collectively, raise several arguments in opposition to

remand or, more commonly, in opposition to the scope of Commerce’s

proposed remand. Those arguments include that: (1) the requested

remand should be denied in order to allow the parties to brief the claims

first; (2) the proposed remand does not resolve the issues raised by

plaintiffs related to ex parte communications; (3) the scope of the

remand is too broad because it would allow Commerce to review “any

other information that the decision-maker considers, which will be

documented in the record”; (4) Commerce should explain how it will
                                    21
     Case 1:21-cv-00027-MMB Document 44    Filed 09/07/21   Page 32 of 46




resolve the administrability issues related Harmonized Tariff Schedule

(HTS) codes; and (5) the length of time for remand should be shortened.

We address each concern below.

     A.    Remand Is Appropriate Prior To Briefing
           The Merits Of The Case

     Two sets of plaintiffs, AM/NS Calvert and NAI, Evraz, and

Valbruna, argue that the Court should deny the remand motion because

the Court should address the merits of the case prior to issuing a

remand.

     This demand to brief the merits, notwithstanding Commerce’s

offer to reconsider the exclusion decisions, is unreasonable and fails to

account for this Court’s limited review role. As we previously explained,

“{if} the record before the agency does not support the agency action, if

the agency has not considered all relevant factors, or if the reviewing

court simply cannot evaluate the challenged agency action on the basis

of the record before it, the proper course, except in rare circumstances,

is to remand to the agency for additional investigation or explanation.”

Fla Light & Power, 470 U.S. at 743-44. Our proposed remand,

therefore, would provide the plaintiffs with the same relief that they

would be entitled to, were the court to entertain motions for judgment

                                    22
     Case 1:21-cv-00027-MMB Document 44    Filed 09/07/21   Page 33 of 46




on the administrative record. The court’s role does not extend

entertaining the plaintiffs’ broader programmatic critiques of the

agency. Lujan v. Nat’l Wildlife Fed'n, 497 U.S. 871, 891 (1990).

Moreover, the plaintiffs fail to recognize that one benefit to an early

voluntary remand is to allow the agency to address alleged errors and

potential mistakes “rather than wasting the courts’ and the parties’

resources reviewing a record that” Commerce has acknowledged may be

“incorrect or incomplete.” Ethyl Corp. v. Browner, 989 F.2d 522, 524

(D.C. Cir. 1993).

     This argument further disregards the standard the Court uses

when deciding remand motions. “When an agency action is reviewed by

the courts, . . . the agency may request a remand, without confessing

error, to reconsider its previous position.” SKF USA Inc. v. United

States, 254 F.3d 1022, 1029 (Fed. Cir. 2001). Indeed, under the

circumstances here, which involve weighing multiple interests and

evidence from disparate sources, “a remand to the agency is required,

absent the most unusual circumstances verging on bad faith.” Id. at

1029-30. This case does not present unusual circumstances justifying

the denial of remand.


                                    23
     Case 1:21-cv-00027-MMB Document 44   Filed 09/07/21   Page 34 of 46




     As we explained in our motion for remand, Commerce

acknowledges that another judge of this Court, in JSW Steel, Inc. v.

United States, found that Commerce’s denials of the exclusion requests

at issue in that case were “devoid of explanation and frustrate judicial

review.” 466 F. Supp. 3d 1320, 1330 (Ct. Int’l Trade 2020). Based on its

review of the decision memoranda and underlying recommendations in

this case, which are similar in reasoning and scope of analysis as those

reviewed in JSW, Commerce wishes to reconsider the exclusions and to

provide additional reasoning or explanation, as necessary. Now

plaintiffs argue that JSW does not provide a compelling justification for

remand. 3 However, this Court has acknowledged that remand is

appropriate in light of another decision of this Court involving similar

issues. See, e.g., MCC Holdings v. United States, No. 18-00248, ECF

No. 33 at 2 (Ct. Int’l Trade Jan. 7, 2020) (granting remand when

“Commerce employed a similar analysis in reaching the decision

contested” as it did in another case already reviewed by the Court).




     3  AM/NS Calvert, NAI, Evraz, and Valbruna take the interesting
position that JSW does not provide a compelling reason to justify
remand, but that the same opinion and order justifies referral to court-
annexed mediation.
                                  24
     Case 1:21-cv-00027-MMB Document 44    Filed 09/07/21   Page 35 of 46




     Plaintiffs also argue that by considering the merits, the Court will

be able to provide specific remand instructions as it did in JSW. See

Calvert Resp. at 21; NAI, Evraz, Valbruna Resp. at 19. But the remand

instructions proposed in our motion align with the remand instructions

in JSW related to the merits of the case, which stated that Commerce

was to “fully reconsider or provide further explanation of its denials of

all of JSW's exclusion requests, consistent with this opinion and in light

of the complete administrative record.” JSW, 466 F. Supp. 3d at 1333.

This Court’s decision in JSW, along with the alleged administrative

record discussed below, provide a sufficient basis to remand this case to

Commerce. Because the plaintiffs fail to show how our request for

voluntary remand prior to briefing constitutes “the most unusual

circumstances verging on bad faith,” remand should be granted. SKF,

254 F.3d at 1029-30.

     B.    Remand Will Resolve Any Issues Relating To Ex Parte
           Communications And The Completeness Of The Record

     Contrary to the concerns raised by plaintiffs, the proposed

remands resolve the issues relating to the administrative record and ex

parte communications. Primarily, the plaintiffs assert that the remand

can only be “new and independent” if new decision-makers are in place,
                                    25
     Case 1:21-cv-00027-MMB Document 44   Filed 09/07/21   Page 36 of 46




and if those new decision-makers have no connection to any prior ex

parte communications.

     Commerce has yet to reach a decision as to whether it will assign

these matters to a new decision-maker on remand. But plaintiffs are

incorrect that a new decision-maker must be in place for the agency to

reach a new determination based on the administrative record. Indeed,

decision-makers are “capable of ignoring considerations not on the

record.” See Hung Vuong Corp. v. United States, 483 F Supp. 3d 1321,

1344 (Ct. Int’l Trade 2020) (quoting PATCO v. Fed. Labor Relations

Auth., 685 F.2d 547, 573 (D.C. Cir. 1982)).

     That principle was most recently demonstrated in CSC Sugar

LLC v. United States, 461 F. Supp. 3d 1352 (Ct. Int’l Trade 2020),

affirmed without opinion by CSC Sugar LLC v. United States, 2021 U.S.

App. LEXIS 21223 (Fed. Cir. July 19, 2021). There, the Court vacated a

suspension agreement because Commerce had failed to document

certain ex parte communications, as required by statute. Id. at 1354.

Commerce subsequently conducted a new proceeding, relying upon

many of the same documents as in the original proceeding. Id. at 1357.

The Court nonetheless rejected the plaintiffs’ arguments that


                                   26
     Case 1:21-cv-00027-MMB Document 44    Filed 09/07/21   Page 37 of 46




Commerce implicitly relied upon the previous ex parte communications

or had failed to conduct a new proceeding and declined to impute the

earlier procedural deficiencies to the new proceeding.

     Plaintiffs do not go as far to assert that the decision-maker in

these cases is biased or irreversibly tainted by ex parte influences. Nor

could they without bringing outright allegations of bad faith. Hung

Vuong Corp., 483 F Supp. 3d at 1344. Absent substantiation of

allegations of bias or bad faith, Commerce officials are entitled to the

presumption that they will act in good faith in carrying out the

proposed remands and only consider information contained within the

administrative record. See id. at 1344-45.

     Notably, NAI, Evraz, and Valbruna go one step further. They

argue that remand should not be permitted at all due to the ex parte

communications. NAI, Evraz, and Valbruna Resp. at 13-16. This

argument holds no water. These plaintiffs allege that Commerce erred

by directly or indirectly considering the ex parte communications when

deciding the exclusion requests at issue. Now they take the position

that the Court should not allow Commerce to correct the alleged error.

Such a position is unreasonable on its face and contrary to the law. See


                                    27
     Case 1:21-cv-00027-MMB Document 44    Filed 09/07/21   Page 38 of 46




Citizens Against Pellissippi Parkway Extension, Inc. v. Mineta, 375 F.3d

412, 416 (6th Cir. 2004) (finding that the district court abused its

discretion in denying voluntary remand that would have “cure[d] the

very legal defects asserted by plaintiffs challenging federal action.”).

Absent a showing of bad faith by clear and convincing evidence, and the

plaintiffs do not even allege bad faith here, Commerce officials are

entitled to the presumption that they “act in good faith” and are

“capable of ignoring considerations not in the record.” Hung Vuong

Corp., 483 F. Supp. 3d at 1344. Accordingly, the proposed remand will

resolve any issues related to the failure to document ex parte

communications. Resolving these issues is a compelling reason to

remand the case.

     C.    Commerce Does Not Intend To Solicit New Information
           From The Parties And Intends That The Remand Procedure
           Be Governed By The Applicable Regulations

     In their responses, each plaintiff raises concerns about the

proposed scope of the remand based on the statement in our remand

motion that Commerce will review “a record limited to: (1) the original

exclusion request; (2) the parties’ original objection, rebuttals and sur-

rebuttals, and (3) any other information that the decision-maker


                                    28
     Case 1:21-cv-00027-MMB Document 44   Filed 09/07/21   Page 39 of 46




considers, which will be documented in the record.” Particularly,

plaintiffs challenge the third item, arguing that third category allows

Commerce to solicit and consider any new factual information that it

desires.

     To be clear, Commerce’s regulations do not prohibit it from

seeking clarifying or additional information from parties and do not

address how Commerce may conduct a remand proceeding. Cf. NTN

Bearing Corp. of Am. v. United States, 132 F. Supp. 2d 1102, 1107 (Ct.

Int’l Trade 2001) (explaining that as long as the Court does not forbid

Commerce from considering new information on remand, it remains

within Commerce’s discretion to request and evaluate new data).

     But in any event, to avoid any ambiguity, if remand is granted,

Commerce does not intend to solicit new information from the parties.

Instead, Commerce plans to reconsider the exclusion requests by

conducting a new review of the original submissions in accordance with

the regulations governing consideration of exclusion requests. See 15

C.F.R. pt. 705 supp. 1 (setting forth the submissions considered by

Commerce in deciding an exclusion request).




                                   29
     Case 1:21-cv-00027-MMB Document 44   Filed 09/07/21   Page 40 of 46




     The contested language cited by the plaintiffs was intended to

address the situation in which Commerce, on remand, may take into

consideration information beyond the parties’ original submissions (i.e.,

an ITA recommendation, government publications, industry standards,

etc.) or clarify any information already on the record. If Commerce does

so, it is merely committing to documenting anything considered and

including it in the record, as would be required. Accordingly, any

concern by the plaintiffs that the remand would be “unbounded” or even

beyond the parameters of the applicable regulations is unfounded.

     D.    Commerce Will Afford The Parties The Opportunity To
           Resolve Issues Related To HTS Codes

     The plaintiffs take differing positions with respect to the issue of

correcting the administrability issues related to HTS codes found in

many of the exclusion denials at issue in these cases. On the one hand,

AM/NS Calvert, CSI, and Allegheny argue that all parties with

exclusion requests denied on the basis of administrability issues should

be allowed to correct such issues and that Commerce should provide

guidance on how those issues will be resolved. NAI, Evraz, and

Valbruna, on the other hand, argue that correcting the administrability



                                   30
     Case 1:21-cv-00027-MMB Document 44    Filed 09/07/21   Page 41 of 46




issues is not a valid basis for remand because Commerce should not

have denied any exclusion requests on that basis to begin with.

     Starting with the latter argument, resolving the administrability

issues is a compelling justification for remand. Remand will allow the

parties the opportunity to cure the very defect that the plaintiffs allege.

See Citizens Against Pellissippi Parkway Extension, 375 F.3d at 416.

Indeed, if the administrability issues are resolved, any alleged error in

denying the exclusion requests on that basis will be cured. Moreover,

for denials originally based solely on administrability issues, Commerce

could then reach the merits of whether the request meets the other

regulatory requirements for granting an exclusion. In the event that an

administrability issue is not resolved, Commerce will have the

opportunity to explain why the issue “interferes with its ability to

consider the substance of the request.” JSW, 466 F. Supp. 3d at 1331.

As we explained above, allowing Commerce to reconsider its

administrability determinations in light of JSW is a compelling

justification for remand and is consistent with this Court’s precedent.

     Turning to the former argument, “{t}he courts ordinarily should

not interfere with an agency until it has completed its action, or else


                                    31
     Case 1:21-cv-00027-MMB Document 44    Filed 09/07/21   Page 42 of 46




has clearly exceeded its jurisdiction.” Nippon Steel Corp. v. United

States, 219 F.3d 1348, 1353 (Fed. Cir. 2000) (citing McKart v. United

States, 395 185, 194 (1969)). Thus, we do not believe that Commerce

must preview to the Court how it will address administrability issues

on remand.

     Nonetheless, to provide clarity to the parties and the Court,

Commerce provides the following. Where requests were denied for

administrability issues, the denial often occurred because the claimed

HTSUS classification was inconsistent with the product specifications

provided in the exclusion request. Commerce anticipates that for most

exclusion requests, the issue can generally be resolved by allowing the

requesting party to amend: (1) the claimed HTSUS classification and/or

(2) minor aspects of the parties product description for the particular

product at issue. So long as the revised HTSUS classification correctly

applies to the specified product at issue, or the revised product

specifications are consistent with the previously provided product




                                    32
     Case 1:21-cv-00027-MMB Document 44    Filed 09/07/21   Page 43 of 46




specifications and the original HTSUS classification, Commerce

anticipates that many administrability issues will be resolved. 4

     Finally, we address CSI and Allegheny’s contention that the

administrability issues should be resolved simultaneously with any

substantive review on remand. Consistent with Commerce’s current

practice, an administrability determination should be made prior to a

consideration of the substance of an exclusion request. Further, we

respectfully submit that the order in which Commerce addresses issues

on remand is not a matter necessary for this Court’s resolution.

Remand proceedings are administrative proceedings conducted under

Commerce’s authority as an Executive Branch agency upon order of the

Court. See Fengchi Imp. & Exp. Co. v. United States, 98 F. Supp. 3d

1309, 1315 (Ct. Int’l Trade 2015) (“The remand proceeding is an

administrative proceeding.”). Commerce’s proposed remand accords

with its governing regulations and should be granted.




     4 To the extent our remand motions did not indicate this
procedure would be available to all parties who had at least one request
denied, in whole or in part, on the basis of an administrability issue, see
CSI, Allegheny Resp. at 34, we clarify now that this procedure would be
available to all parties.
                                    33
     Case 1:21-cv-00027-MMB Document 44    Filed 09/07/21   Page 44 of 46




     E.    The Length Of Time For The Proposed Remand Is Both
           Necessary And Appropriate

     In our motions for remand, we proposed a staggered schedule by

which Commerce would reexamine the approximately 350 exclusion

requests it would reconsider on remand, if granted. This staggered

schedule is not only reasonable in light of the amount of requests at

issue, but it is also necessary when viewed in light of the over 21,000

pending exclusion requests before Commerce, which, in general,

Commerce must decide within 106 days.

     Further, as we explained in our motion, the length of time will not

prejudice the plaintiffs. As set forth above, we agree to resolve the issue

related to the Court’s power to reliquidate the liquidated entries prior to

the Court issuing a remand. Once that issue is resolved, plaintiffs will

not be harmed by the duration of the remand. If, on remand, Commerce

grants an exclusion, the requesting party will then be able to notify

CBP and request to apply the exclusion to specific entries, or file a

timely protest within 180 days of liquidation. If CBP makes a

determination that a claimed exclusion applies to the merchandise

covered by a specific entry, CBP will be in a position to liquidate, or



                                    34
     Case 1:21-cv-00027-MMB Document 44     Filed 09/07/21   Page 45 of 46




approve the protest and reliquidate, without Section 232 duties, and

with interest provided for by law.

     We recognize the duration of the proposed remands is significant

and we respectfully submit that the Court should defer to the schedule

proposed by Commerce. Commerce’s proposed schedule is necessary in

light of Commerce’s current limited resources and, as we have

explained, it is non-prejudicial to the rights of the parties in this

lawsuit. Finally, should the Court limit the remands to reconsideration

of exclusions for which an importer has unliquidated entries against

which an exclusion could be applied, such that the number of denials

being remanded is significantly reduced, we are amenable to proposing

a revised schedule that would take into consideration the reduced

quantity of remand decisions.

                              CONCLUSION

     For these reasons, we respectfully request that the Court grant

our motions for voluntary remand.




                                     35
     Case 1:21-cv-00027-MMB Document 44   Filed 09/07/21   Page 46 of 46




                                Respectfully submitted,

                                BRIAN M. BOYNTON
                                Acting Assistant Attorney General

                                JEANNE E. DAVIDSON
                                Director

                                /s/ TARA K. HOGAN
                                Assistant Director

OF COUNSEL:                     /s/ STEPHEN C. TOSINI
                                /s/ MEEN GEU OH
Kimberly Hsu                    Senior Trial Counsel
Office of Chief Counsel for     /s/ JOSHUA E. KURLAND
Industry and Security           /s/ ANN C. MOTTO
Department of Commerce          /s/ KYLE S. BECKRICH
                                Trial Attorneys
                                Department of Justice
                                Civil Division
                                Commercial Litigation Branch
                                P.O. Box 480, Ben Franklin Station
                                Washington, D.C. 20044
                                Tel.: (202) 616-9322
                                Email: Kyle.Beckrich@usdoj.gov

Dated: September 7, 2021        Attorneys for Defendant




                                  36
